Exhibit 10.5
Execution Version
ASPEN INSURANCE HOLDINGS LIMITED
NON-EMPLOYEE DIRECTOR
RESTRICTED SHARE UNIT AWARD AGREEMENT
     THIS AWARD AGREEMENT (the “Agreement”), is made effective as of the 2nd day
of May 2008 (hereinafter called the “Date of Grant”), between Aspen Insurance
Holdings Limited, a Bermuda corporation (hereinafter called the “Company”), and
                     (hereinafter called the “Participant”):
RECITALS:
     WHEREAS, the Company has adopted the Aspen Insurance Holdings Limited 2006
Stock Incentive Plan for Non-Employee Directors, As Amended Effective March 21,
2007 (the “Plan”); and
     WHEREAS, the Committee has determined that it would be in the best
interests of the Company and its shareholders to grant the restricted share
units provided for herein to the Participant pursuant to the Plan and the terms
set forth herein.
     NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties agree as follows:

1   Grant of Restricted Share Units. Pursuant to the provisions of the Plan, the
Committee hereby awards to the Participant, on the date hereof, subject to the
terms and conditions of the Plan and subject further to the terms and conditions
herein set forth, [               ] restricted share units (the “Restricted
Share Units”).   2   Vesting.   2.1   Subject to the Participant’s continued
Service, one-twelfth (1/12) of the Restricted Share Units shall vest on each one
month anniversary of the Date of Grant, with 100% of the Restricted Share Units
becoming vested on the first anniversary of the Date of Grant and shall be
settled as provided in Section 4.   2.2   If the Participant’s Service is
terminated by the Company or an Affiliate for any reason, other than for Cause,
or by the Participant for any reason, all unvested Restricted Share Units shall
be forfeited on the date of such termination of service and all vested
Restricted Share Units shall be settled as provided in Section 4.   2.3   If the
Participant’s Service is terminated by the Company or an Affiliate for Cause,
all Restricted Share Units, whether vested or unvested, shall be forfeited on
the date of such termination of service.   2.4   For purposes of this Agreement,
“Cause” shall mean the (i) Participant’s engagement in misconduct which is
materially injurious to the Company or any of its Affiliates or
(ii) Participant’s continued failure to substantially perform his or her duties
as a director to

Page 1 of 5



--------------------------------------------------------------------------------



 



(LOGO) [u56197u5619701.gif]

    the Company or any of its Affiliates. The determination of the existence of
Cause shall be made by the Committee in its sole discretion.   3   Dividend
Equivalents. If a cash dividend is declared on the Shares, the Participant shall
be credited with a dividend equivalent in an amount equal to the number of
Restricted Share Units held by the Participant as of the dividend record date,
multiplied by the amount of the cash dividend per Share. Dividend equivalents
are subject to the same vesting schedule as the Restricted Stock Units as
provided in Section 2 hereof, shall be denominated in cash and shall be paid in
cash if and when the underlying Restricted Share Units are paid. Dividend
equivalents denominated in cash shall not accrue interest during the period of
restriction.   4   Payment.   4.1   The Company shall deliver to the Participant
one Share for each Restricted Stock Unit which vests as follows:       (i) With
respect to Restricted Stock Units which vest in the calendar year in which the
Date of Grant occurs, as soon as practicable following the earlier to occur of
(a) the final vesting date in the calendar year in which the Date of Grant
occurs and (b) the termination of the Participant’s Service for any reason,
other than for Cause; provided however, that the Shares shall be delivered no
later than March 15 following the last day of the calendar year in which the
Date of Grant occurs.       (ii) With respect to Restricted Stock Units which
vest in the calendar year following the calendar year in which the Date of Grant
occurs, as soon as practicable following the earlier to occur of (a) the final
vesting date in the calendar year following the calendar year in which the Date
of Grant occurs and (b) the termination of the Participant’s Service for any
reason, other than for Cause; provided however, that the Shares shall be
delivered no later than March 15 following the last day of the calendar year
following the calendar year in which the Date of Grant occurs.   4.2   The
Company shall not be liable to the Participant for damages relating to any
delays in issuing the certificates to the Participant, any loss of the
certificates, or any mistakes or errors in the issuance of the certificates or
in the certificates themselves.   5   No Right to Continued Service. The
granting of the Restricted Share Units evidenced hereby and this Agreement shall
impose no obligation on the Company or any Affiliate to continue the Service of
the Participant and shall not lessen or affect the Company’s or its Affiliate’s
right to terminate the Service of such Participant.   6   Legend on
Certificates. The certificates representing the Shares paid in settlement of the
Restricted Share Units shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the U.S. Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.   7  
Transferability.



Page 2 of 5



--------------------------------------------------------------------------------



 



(LOGO) [u56197u5619701.gif]

7.1   The Restricted Share Units may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance;
provided, further, that, upon written request by the Participant, the Committee
may, subject to such rules as the Committee may adopt, permit the Restricted
Share Units to be transferred or assigned by the Participant to (i) the
Participant’s spouse, children or grandchildren (including adopted and
stepchildren and grandchildren) (collectively, the “Immediate Family”); (ii) a
trust primarily for the benefit of the Participant and/or members of his or her
Immediate Family (a “Family Trust”); (iii) a partnership or limited liability
company or other entity whose only partners or other equity owners are a Family
Trust, the Participant and/or his or her Immediate Family members; or (iv) such
Participant’s employer in the event the Participant is a non-employee director
who is required to transfer any compensation received as non-employee director
to his or her employer (each transferee described in clauses (i), (ii),
(iii) and (iv) above is hereinafter referred to as a “Permitted Transferee”).
The request by the Participant shall describe the terms and conditions of the
proposed transfer and the Committee shall notify the Participant in writing if
such a transfer will be permitted.   7.2   Following a permitted transfer
described in Section 7.1 above, all terms of the Restricted Share Units shall
apply to the Permitted Transferee and any reference in the Plan and in the
Agreement to a Participant shall be deemed to refer to the Permitted Transferee,
except that (i) Permitted Transferees shall not be entitled to transfer the
Restricted Share Units, other than by will or the laws of descent and
distribution, (ii) the Committee or the Company shall not be required to provide
any notice to a Permitted Transferee, whether or not such notice is or would
otherwise have been required to be given to the Participant under the Plan or
otherwise; provided that, if such notice is not provided to the Permitted
Transferee, such notices are delivered by the Company to the Participant, and
(iii) the consequences of termination of the Participant’s Service under the
terms of the Plan and the Agreement shall continue to be applied with respect to
the Participant, following which the transferred Restricted Share Units shall
vest and become payable to the Permitted Transferee only to the extent specified
in the Plan and the Agreement. No permitted transfer of the Restricted Share
Units to heirs, legatees or the employer of the Participant shall be effective
to bind the Company unless the Committee shall have been furnished with written
notice thereof and a copy of such evidence as the Committee may deem necessary
to establish the validity of the transfer and the acceptance by the transferee
or transferees of the terms and conditions hereof.   8   Withholding. If
applicable to the Participant, the Participant may be required to pay to the
Company or any Affiliate and the Company shall have the right and is hereby
authorized to withhold, any applicable withholding taxes in respect of the
Restricted Share Units and to take such other action as may be necessary in the
opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.   9   Securities Laws. Upon the acquisition of any Shares
pursuant to the payment of any Restricted Share Unit, the Participant will make
or enter into such written



Page 3 of 5



--------------------------------------------------------------------------------



 



(LOGO) [u56197u5619701.gif]

    representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.   10   Notices. Any notice necessary under this Agreement shall be
addressed to the Company in care of its Secretary at the principal executive
office of the Company and to the Participant at the address appearing in the
personnel records of the Company for the Participant or to either party at such
other address as either party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.   11   Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF BERMUDA, WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES.   12   Restricted Share Units Subject to the Plan. By entering
into this Agreement the Participant agrees and acknowledges that the Participant
has received and read a copy of the Plan. The Restricted Share Units are subject
to the Plan (including without limitation the arbitration provision), and the
terms and provisions of the Plan, as it may be amended from time to time, are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail. All
capitalized terms that are used in this Agreement and not otherwise defined
herein shall have the meanings ascribed to them in the Plan.   13   Regulatory
Compliance and Listing. The issuance or delivery of any certificates
representing Shares issuable pursuant to this Agreement may be postponed by the
Committee for such period as may be required to comply with any applicable
requirements under the federal or state securities laws, any applicable listing
requirements of any national securities exchange or the NASDAQ system, and any
applicable requirements under any other law, rule or regulation applicable to
the issuance or delivery of such Shares, and the Company shall not be obligated
to deliver any such Shares to the Participant if either delivery thereof would
constitute a violation of any provision of any law or of any regulation of any
governmental authority, any national securities exchange or the NASDAQ system,
or the Participant shall not yet have complied fully with the provisions of
Section 8 hereof.   14   Section 409A of the Code. The provisions of this
Agreement and any payments made hereunder are intended to comply with, and
should be interpreted consistently with, the requirements of Section 409A of the
U.S. Internal Revenue Code of 1986, as amended, and any related regulations or
other effective guidance promulgated thereunder by the U.S. Department of the
Treasury or the Internal Revenue Service.



Page 4 of 5



--------------------------------------------------------------------------------



 



(LOGO) [u56197u5619701.gif]

15   Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

            ASPEN INSURANCE HOLDINGS LIMITED
      By:                        

AGREED AND ACKNOWLEDGED AS
OF THE DATE FIRST ABOVE WRITTEN:

              Participant                

Page 5 of 5